 GOLDEN HOURS CONVALESCENT HOSPITALS279HerbA. Cookand Joan D.Cook d/b/a Golden HoursConvalescent HospitalsandService and HospitalEmployees Union,Local399, Service EmployeesInternationalUnion,SEIU,AFL-CIO. Case31-CA-3039November 14, 1972DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on April 14, 1972, by Serviceand Hospital Employees Union, Local 399, ServiceEmployees International Union, SEIU, AFL-CIO,herein called the Union, and duly served on Herb A.Cook and Joan D. Cook d/b/a Golden HoursConvalescent Hospitals, herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 31, issued a complaint on May 17, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge' were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 14,1972, following a Board election in Case 31-RC-746theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 2 and that,commencing on or about March 17, 1972, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On May 24, 1972, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On July 6, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 20, 1972, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notrThe titleof 'Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972aOfficial notice is takenof the recordin the representation proceeding,Case 31-RC-746,as the term"record" isdefined in Secs. 102.68 and102.69(f) of theBoard'sRules and Regulations,Series 8, as amended. Seebe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentIn its answer to the complaint,in itsresponse to theMotion for Summary Judgment and in numerousletters to the Regional Office and the AssociateExecutive Secretary of the Board, Respondent takesthe position that it is not required to bargain with theUnion because the election which resulted in theUnion's certification was invalid.We do not agree.The record in Case 31-RC-746 indicates that anelection was conducted on April 17, 1968, pursuanttoa Stipulation for Certification Upon ConsentElection.Challengeswere determinative of thatelection and both parties filed objections to conductaffecting the results of the election. After theRegionalDirector's report and a hearing on thechallenged ballots and objections, that election wasset aside by the Board and a second election wasdirected.3The second election was conducted on October 21,1971. The tally of ballots showed that of approxi-mately 100 eligible voters, 65 cast ballots, of which 64were for, and noneagainst, the Union and one ballotwas void. Thereafter, Respondent filed objections toconduct affecting the results of the election. Despitetwo requests from the Regional Director for evidencetosupport its objections,Respondent failed tosubmit any evidence. Notwithstanding Respondent'sfailure to cooperate, the Regional Director investi-gated the objections and issued a detail Report onObjections to Second Election, in which he consid-ered each of Respondent's 35 objections and recom-mended that the objections be overruled in theirentirety and the Union certified.Respondent, thereafter, filed timely exceptions totheReport on Objections to Second Election. TheBoard, on March 14, 1972, issued a Decision andCertification of Representative in which it adoptedthe Regional Director's findings and recommenda-tionsand certified the Union as the collective-bargaining representative of Respondent's employeesin the unit stipulated and found to be appropriate.LTV Electrosystems, Inc.,166 NLRB938, enfd. 388 F 2d 683 (C.A 4, 1968);Golden AgeBeverageCo.,167 NLRB 151;Intertype Co. v Penello,269 FSupp. 573 (D.C., VA., 1967);Follett Corp.,164 NLRB 378, enfd 397 F.2d91 (C.A. 7,1968);Sec. 9(d) of the NLRA.3 182 NLRB 796.200 NLRB No. 3 280DECISIONSOF, NATIONALLABOR RELATIONS BOARDIt is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.5We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:III.UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees of the Respondent includingdietary employees, maids, janitors, storekeepers,maintenance employees, grounds keepers, order-lies, nurses' aides, licensed vocational nurses, andlaboratory helpers employed by Respondent at22617 South Vermont, Torrance, California;excluding all professional employees, includingphysicians and registerednursesand all officeclerical employees, guards, and supervisors asdefined in the Act.2.The certificationFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a partnership which operates fourconvalescent hospitals at three locations in Califor-nia; two in Long Beach, one in Riverside, and one inTorrance,California.Respondent's annual grossrevenues exceed $100,000. During the past year,Respondent purchased goods valued in excess of$2,000 from firms located in the State of Californiawhich obtained said goods directly from pointslocated outside the State of California. During thesame period, Respondent purchased goods andservices valued in excess of $3,000 directly frompoints outside the State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDService and Hospital Employees Union, Local 399,ServiceEmployees InternationalUnion, SEIU,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.4SeePittsburgh Plate G l a s s Co v. NLRB,313 U S 146,162 (1941),Rules and Regulations of the Board, Secs 102 67(f) and 102.69(c)5We find no ment in Respondent's contention that the service of'process hereinwas defective since Respondent does not contend there waslackof service but merely contests the location of service. As toRespondent's request for representation by counsel from the RegionalOn October 21, 1971, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 31 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 14, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 16, 1972, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 17, 1972, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceMarch 17, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-Office, there is no authority to providecounsel forlitigantsbefore theBoardWith respect to the Respondent's commercedata and itsstatus as anemployer engagedin commerce and in a business affecting commerce, thosequestionsweredetermined in the representationcase where theRespondentexecuted a Stipulationfor Certification Upon Consent Election whichestablishedits data andinvolvement in commerce GOLDENHOURSCONVALESCENTHOSPITALS281dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-JacPoultry Company,Inc.,136NLRB785;CommerceCompanyd/b/a Lamar Hotel,140 NLRB 226,229, enfd.328 F.2d 600(C.A. 5),cert.denied379U.S.817;BurnettConstructionCompany,149 NLRB 1419,1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Herb A. Cook and Joan D. Cook d/b/aGolden Hours Convalescent Hospitals is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Service and Hospital Employees Union Local399, Service Employees International Union, SEIU,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees of the Respondent includingdietaryemployees,maids, janitors, storekeepers,maintenance employees, grounds keepers, orderlies,nurses' aides, licensed vocational nurses, and labora-tory helpers employed by Respondent at 22617 SouthVermont, Torrance, California; excluding all profes-sional employees, including physicians and registerednurses and all office clerical employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceMarch 14, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 17, 1972, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Herb A. Cook and Joan D. Cook d/b/a GoldenHours Convalescent Hospitals, its agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service and HospitalEmployees Union, Local 399, Service EmployeesInternational Union, SEIU, AFL-CIO, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All employees of the Respondent includingdietary employees, maids, janitors, storekeepers,maintenance employees, grounds keepers, order-lies,nurses' aides, licensed vocational nurses, andlaboratory helpers employed by Respondent at22617 South Vermont, Torrance, California;excluding all professional employees, includingphysicians and registered nurses and all officeclerical employees, guards, and supervisors asdefined in the Act. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its facility at Torrance, California,copies of the attached notice marked "Appendix." 6Copies of said notice, on forms provided by theRegional Director for Region 31 after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 31 inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the,above-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargainingunit is:All employees of the Respondent includingdietary employees,maids, janitors, store-keepers,maintenance employees,groundskeepers,orderlies,nurses'aides, licensedvocational nurses, and laboratory helpersemployed by Respondent at 22617 SouthVermont, Torrance, California; excluding allprofessional employees, including physiciansand registered nurses and all office clericalemployees, guards, and supervisors as de-fined in the Act.HERB A. COOK ANDJEAN D. COOK D/B/AGOLDEN HOURSCONVALESCENTHOSPITALS(Employer)APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with ServiceandHospitalEmployeesUnion,Local 399,Service Employees International Union, SEIU,DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7351.